DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated July 13, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the filaments comprise a first set of filaments oriented in a first direction, and a second set of filaments oriented approximately orthogonal to the first direction” in claim 19 is unclear, which renders the claim vague and indefinite. Claim 19 depends from the claim 1, which has been amended to state “the filaments have a down-web orientation”.  How can the filaments be oriented orthogonal to the first direction and still be down-web?

The phrase “wherein such individual filament pieces comprise a first set oriented in a first general direction, and a second set oriented in a second general direction that is different than the first general direction” in claim 22 is unclear, which renders the claim vague and indefinite. Claim 22 depends from the claim 1, which has been amended to state “the filaments have a down-web orientation”.  How can the filaments be oriented orthogonal to the first direction and still be down-web?

The phrase “the second general direction differs from the first general direction by at least 45°” in claim 23 is unclear, which renders the claim vague and indefinite. Claim 23 ultimately depends from the claim 1, which has been amended to state “the filaments have a down-web orientation”.  How can the filaments be oriented orthogonal to the first direction and still be down-web?

The phrase “the second general direction differs from the first general direction by more than 15° and less than about 75°” in claim 24 is unclear, which renders the claim vague and indefinite. Claim 24 ultimately depends from the claim 1, which has been amended to state “the filaments have a down-web orientation”.  How can the filaments be oriented orthogonal to the first direction and still be down-web?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 6, 11, 19, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6 – 10, 13 and 14 of U.S. Patent No. 10,913,219 to Endle et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they both are directed towards a film-based article.

Endle et al. disclose a film-based article comprising a release liner having first and second major sides; and, a plurality of filaments disposed on the first major side of the liner (Claim 1), wherein the filaments have a down-web orientation (Claim 10) as in claim 1. With respect to claim 2, the filaments comprise thermoplastic extrusions having an average cross section of less than 50 µm (Claims 6 8). Regarding claim 3, the filaments comprise hot melt adhesive material (Claim 9). For claim 4, the filaments have an average cross section of less than 50 µm but greater than 5 µm (Claim 6). With regard to claim 6, the first major side of liner comprises a release coating (Claim 3). Application No.: Case No.: 76781US010With respect to claim 11, the release liner comprises a roll of release liner, and wherein the roll of release liner has a down-web dimension and a cross-web dimension (Claim 2). With regard to claim 19, the filaments comprise a first set of filaments oriented in a first direction, and a second set of filaments oriented approximately orthogonal to the first direction (Claims 13 and 14). With regard to claim 26, the filaments comprise liquid extrusions (Claim 4). As in claim 28, the first major side of the liner has a total surface area of "T", and the total area of the filaments comprises "A", and wherein the ratio of A to T is between 10 and 50% (Claim 7). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 19, 20 and 25are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kleinhoff et al. (USPGPub 2009/0110906 A1).

Kleinhoff et al. disclose a film-based article (Figures; Abstract) comprising: a release liner having first and second major sides (Paragraph 0071); and, a plurality of filaments disposed on the first major side of the liner (Paragraph 0071), wherein the filaments have a down-web orientation (Figure 8 b) as in claim 1. With respect to claim 2, the filaments comprise thermoplastic extrusions (Paragraph 0020) having an average cross section dimension of 50 µm or less (Paragraph 0037). Regarding claim 4, the filaments have an average cross section of less than 50 µm but greater than 5 µm (Paragraph 0037). For claim 6, the first major side of liner comprises a release coating (Paragraph 0071). In claim 19, the filaments comprise a first set of filaments oriented in a first direction, and a second set of filaments oriented approximately orthogonal to the first direction (Figure 9). With regard to claim 20, the filaments comprise a plurality of repeating, regularly spaced filaments disposed according to a first dimension of the film (Figures 8 and 9). As in claim 25, the filaments overlap one another (Figure 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 11, 15, 18, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhoff et al. (USPGPub 2009/0110906 A1) in view of Sano (USPGPub 2004/0219336 A1).

Kleinhoff et al. disclose a film-based article (Figures; Abstract) comprising: a release liner having first and second major sides (Paragraph 0071); and, a plurality of filaments disposed on the first major side of the liner (Paragraph 0071), wherein the filaments have a down-web orientation (Figure 8 b). The filaments have an average cross section of less than 50 µm but greater than 5 µm (Paragraph 0037). However, Kleinhoff et al. fail to disclose the release liner comprises a polyester-based film, wherein some portions of the filaments are at least partially embedded into the liner, and some portions of the filaments sit above the first major surface of the liner, the release liner comprises a roll of release liner, and wherein the roll of release liner has a down-web dimension and a cross- web dimension, the filaments comprise filaments less than about 3 inches long, the filaments comprise filaments less than about 1/2 inch long, the filaments comprise liquid extrusions, the first major side of the liner has a total surface area of "T", and the total area of the filaments comprises "A", and wherein the ratio of A to T is between 10 and 50%, and the ratio is between 5 and 15%.

Sano teaches a film-based article (Figures 1A and 1B; Abstract) comprising a release liner having first and second major sides (Figures 1A and 1B, #2, 3 and 4; Paragraphs 0058, 0080 – 0087, 0100, and 0102); and, a plurality of filaments disposed on the first major side of the liner (Figures 1A and 1B, #5; Paragraphs 0058, 0076 – 0079), the release liner comprises a polyester-based film (Figures 1A and 1B, #4; Paragraph 0102); some portions of the filaments are at least partially embedded into the liner, and some portions of the filaments sit above the first major surface of the liner (Figures 1A and 1B, #5 and 6a), the release liner comprises a roll of release liner, and wherein the roll of release liner has a down-web dimension and a cross-web dimension (Figures; Paragraphs 0017 and 0152),the filaments comprise filaments less than about 3 inches long (Paragraph 0078),the filaments comprise filaments less than about1/2 inch long (Paragraph 0078), the filaments comprise liquid extrusions (Paragraphs 0076 – 0079), the first major side of the liner has a total surface area of "T", and the total area of the filaments comprises "A", and wherein the ratio of A to T is between 10 and 50% (Paragraph 0072), and the ratio is between 5 and 15% (Paragraph 0072) for the purpose of having a film that can be repositioned (Paragraph 0001).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filaments of a desired material and size embedded in a release liner of Kleinhoff et al. in order to have a film that can be repositioned as taught by Sano.

Claims 3 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinhoff et al. (USPGPub 2009/0110906 A1) in view of Sano (USPGPub 2004/0219336 A1) as applied to claim 1 above, and further in view of Hubbard et al. (USPGPub 2017/0044406 A1).

Kleinhoff et al., as modified by Sano, discloses the claimed invention including the second general direction differs from the first general direction by at least 45°, the second general direction differs from the first general direction by more than 15° and less than about 75°, and wherein such individual filament pieces comprise a first set oriented in a first general direction, and a second set oriented in a second general direction that is different than the first general direction (Figure 9). However, the modified Kleinhoff et al. failed to disclose the filaments comprise hot melt adhesive material the filaments comprise individual filament pieces having average cross-sectional dimensions of about 5 to 50mm, and lengths of between 5 and 50mm.  

Hubbard et al. teach a film-based article (Figures; Abstract) comprising: a film having first and second major surfaces (Paragraph 0019); a filament-containing adhesive layer having first and second major adhesive surfaces (Paragraphs 0024 – 0059), the first major adhesive surface adhesively interfacing with the second major film surface (Figure 1, #14 and 16), and wherein the filament-containing adhesive layer includes filaments partially embedded in the adhesive layer and partially extending out from the second major adhesive surface thereof (Paragraphs 0024 – 0059), the filaments comprise thermoplastic extrusions (Paragraphs 0024 – 0059) having a melt index of between 1 and 200 (Paragraph 0030), at least some of the filaments overlap one another (Figure 1) and comprise hot melt adhesive (Paragraphs 0024 – 0059) for the purpose of forming an article having a desired tack and fluid management (Paragraphs 0014 and 0028).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have film-based article made hot melt adhesive filaments in in the modified Kleinhoff et al. in order to form an article having a desired tack and fluid management as taught by Hubbard et al.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6, 10, 11, 15, 18 – 20, 22 – 26, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s argument that the prior art fails to disclose the filaments having a down-web orientation, please see the new rejection in view of Kleinhoff et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
August 4, 2022